         Case 7:17-cv-08602-PMH-JCM
Case 7-17-cv-08602-PMH-JCM          Document
                              Document        100
                                       99 Filed    Filed 08/07/20
                                                in NYSD            Page 1 Page
                                                          on 08/06/2020   of 2 37 of 38




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

    __________________________________________
                                              )
    LIBERTY MUTUAL INSURANCE COMPANY )
    and LIBERTY MUTUAL GROUP INC.,            )
                                              )
    Plaintiffs,                               )
                                              ) CIVIL ACTION NO.
    v.                                        ) 7:17-cv-08602- PMH
                                              )
    MICHELLE WORDEN, and                      ) ORDER MODIFYING
    BORRELLI PARTNERS INSURANCE               ) PRELIMINARY INJUNCTION
    AGENCY, LLC,                              )
    Defendants.                               ) Document Electronically Filed
    __________________________________________)

                            [PROPOSED] ORDER
                    MODIFYING PRELIMINARY INJUNCTION;
       ENTERING STIPULATION OF DISMISSAL; AND RETAINING JURISDICTION


           WHEREAS, Plaintiffs Liberty Mutual Insurance Company and Liberty Mutual Group,

    Inc. (individually and collectively “Liberty Mutual”) and Defendant Michelle Worden

    (“Worden”) have filed a Joint Motion to Modify the Preliminary Injunction, Enter the Stipulation

    of Dismissal and Retain Jurisdiction (“Joint Motion”);

           The Joint Motion is hereby granted and IT IS ORDERED THAT:

            in the above-captioned matter have agreed to modify the existing Preliminary Injunction

    (Docs. 21 and 43) and then dismiss all claims between them with a stipulation of dismissal.

           In support of their Joint Motion to Modify Preliminary Injunction, enter stipulation of

    dismissal of all claims between them and retain jurisdiction, Liberty Mutual and Worden state:

           1. Soley with respect to the Preliminary Injunction’s application to Worden:

                  a. The definition of Prohibited Policyholder set forth in Section B of the
                     Preliminary Injunction shall exclude “Permitted Customers” as set forth in
                     Section 3.1 of the Settlement Agreement (attached as Exhibit 2 to the Joint

                                                    9
         Case 7:17-cv-08602-PMH-JCM
Case 7-17-cv-08602-PMH-JCM          Document
                              Document        100
                                       99 Filed    Filed 08/07/20
                                                in NYSD            Page 2 Page
                                                          on 08/06/2020   of 2 38 of 38




                       Motion).

                   b. The Preliminary Injunction shall expire on January 31, 2021 as to its
                      application to Worden but will continue as to its application to Defendant
                      Borrelli Partners Insurance Agency, LLC.


           2.      Without affecting Liberty Mutual’s claims against Defendant Borrelli Partners

    Insurance Agency, LLC (“Borrelli”), all claims asserted by Liberty Mutual against Worden in this

    action are dismissed, with prejudice, without costs, without attorneys’ fees and with all rights of

    appeal waived and subject to this Order.

           3.      Regardless of whether this Action is concluded and dismissed as to Liberty

    Mutual’s claims against Defendant Borrelli Partners Insurance Agency, LLC, this Court shall

    retain jurisdiction of this Action with respect to Liberty Mutual and Worden until February 15,

    2021 in the event that there is any dispute regarding the Preliminary Injunction and/or it needs to

    be enforced, and therefore any such pleadings may be filed under this civil action (Case No. 7:17-

    cv-08602- PMH).


    SO ORDERED:

                                                 _____________________________
    Dated: New York, New York                    Philip M. Halpern
           August 7, 2020                        United States District Judge




                                                    10
